Dismissed and Memorandum Opinion filed September 23, 2004








Dismissed and Memorandum Opinion filed September 23,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00855-CR
____________
 
KELVIN CLANDUS JOHNSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
 Harris County, Texas
Trial Court Cause No. 984,383
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to theft of $20,000 or more
but less than $100,000.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on July 7, 2004, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 23, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).